Citation Nr: 0718401	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  00-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from October 1948 to July 
1952, from October 1952 to February 1962, and from April 1962 
to August 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which had 
found that new and material evidence had not been presented 
to reopen previous final denials of service connection for a 
low back disorder. 

In March 2005, the Board issued a decision which reopened the 
claim for service connection for a low back disorder and 
remanded the claim for additional evidentiary development.  
In April 2007, the RO issued a Supplemental Statement of the 
Case (SSOC) which denied the claim for service connection for 
a low back disorder.



FINDING OF FACT

A chronic low back disorder has not been causally related to 
the veteran's periods of active military service.



CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service, nor may such a disability be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February 2004, March 2005, and January 2007, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an August 1999 
SOC, and September 2002 and April 2007 SSOC's provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  However, as part of 
the February 2004 SSOC the veteran was provided with the 
provisions of Dingess.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records.  These showed that on July 17, 1961, 
he injured his back while lifting a tent.  He was treated 
with heat, traction, and Robaxin.  X-rays were negative.  He 
was also placed on a limited-duty physical profile which 
prohibited lifting over 50 pounds or marching more than two 
miles, for 30 days.  There were no further complaints 
regarding his back during service, and his separation medical 
examination was within normal limits.

VA outpatient treatment records showed a complaint of low 
back pain in 1987.  In September 1998, he was admitted to a 
VA medical facility where he underwent a laminectomy for 
degenerative disc disease (DDD) with radiculopathy.  An April 
1999 MRI showed osteoarthritis and DDD.  From 2000 through 
the present the veteran has complained of low back pain with 
radiation of pain and neuropathy into the lower extremities.  

In December 2005, the veteran was examined by VA.  The 
examiner noted that there had been an extensive review of the 
claims folder.  His in-service treatment for a back strain 
was noted.  The veteran stated that he had experienced 
chronic trouble with the low back on and off, ever since 
service.  The examiner noted that the veteran had worked 
mainly in warehouses, running a forklift, after service.  His 
complaints included back pain into the legs; he had also been 
diagnosed with an atonic bladder, and wore a Foley catheter 
which he changed monthly.  He was noted to have severe 
degenerative changes, by X-ray.  The examiner then stated 
"[t]here is no mention in his service medical records of 
cervical spine disease and the diagnosis of lumbar strain and 
the treatment that occurred at Ft. Knox is not compatible 
with severe degeneration."  The examiner also stated the 
following opinion: "My opinion, therefore, is that he has 
degenerative spine disease not Not more likely than not 
incurred in nor aggravated by his military service."

After a careful review of the evidence of record, the Board 
finds that service connection for a low back disability has 
not been established.  The evidence does show that the 
veteran was treated in July 1961 for a low back strain.  It 
also demonstrates that he had severe degenerative joint and 
degenerative disc disease of the lumbosacral spine.  However, 
there is no objective evidence of record which provides a 
link between the remote in-service back strain and the severe 
degenerative changes that were not noted until the 1990's, 
some 30 years following his separation from service.  In 
fact, after an extensive review of the claims folder, the VA 
examiner specifically opined in December 2005 (and in a later 
addendum) that there is no causal relationship between the 
remote injury and his current diagnosed back disorders.  
Based upon this evidence, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability.

ORDER

Entitlement to service connection for a low back disorder is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


